IN THE SUPREME COURT OF THE STATE OF DELAWARE

NAESEAN McNEIL,                        §
                                       §      No. 687, 2015
      Defendant Below,                 §
      Appellant,                       §      Court Below–Superior Court of
                                       §      the State of Delaware
      v.                               §
                                       §      Cr. ID Nos. 1501010451B
STATE OF DELAWARE,                     §                  1501010451A
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: June 14, 2016
                          Decided:   July 21, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                      ORDER

      This 21st day of July 2016, having considered the no-merit brief and motion

to withdraw filed by the appellant’s counsel under Supreme Court Rule 26(c), the

State’s response, and the Superior Court record, it appears to the Court that:

      (1)    The appellant, Naesean McNeil, was indicted in February 2015 on

charges of Possession of a Firearm by a Person Prohibited (“PFABPP”),

Possession of Ammunition by a Person Prohibited (“PABPP”), Carrying a

Concealed Deadly Weapon (“CCDW”), and Resisting Arrest. On September 1,

2015, the PFBPP and PABPP charges were severed, and a jury trial was held on

the charges of CCDW and Resisting Arrest. The jury found McNeil guilty of

Resisting Arrest and not guilty of CCDW. McNeil then waived his right to a jury
trial on the remaining charges. After a bench trial, the Superior Court found

McNeil guilty of PABPP and not guilty of PFBPP. On November 20, 2015, the

Superior Court sentenced McNeil to a total of nine years at Level V incarceration,

eight years for PABPP and one year for Resisting Arrest, suspended for eighteen

months at Level III probation and one year at Level II probation served

concurrently. This is McNeil’s direct appeal.

      (2)   On appeal, McNeil’s trial counsel (“Counsel”) has filed a no-merit

brief and a motion to withdraw under Supreme Court Rule 26(c). Counsel asserts

that, based upon a complete and careful examination of the record, there are no

arguably appealable issues.

      (3)   Counsel informed McNeil of the provisions of Rule 26(c) and

provided him with a copy of the motion to withdraw and the accompanying brief

and appendix in draft form. Counsel also informed McNeil of his right to identify

any points he wished this Court to consider on appeal. McNeil has not raised any

issues for the Court’s consideration. The State has responded to the Rule 26(c)

brief and has moved to affirm the Superior Court’s judgment.

      (4)   When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), the Court must be satisfied that the appellant’s counsel has made




                                        2
a conscientious examination of the record and the law for arguable claims.1 Also,

the Court must conduct its own review of the record and determine “whether the

appeal is indeed so frivolous that it may be decided without an adversary

presentation.”2

      (5)    In this case, having conducted “a full examination of all the

proceedings” and having found “no nonfrivolous issue for appeal,”3 the Court

concludes that McNeil’s appeal “is wholly without merit.”4                 The Court is

satisfied that Counsel made a conscientious effort to examine the record and the

law and properly determined that McNeil could not raise a meritorious claim on

appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                         BY THE COURT:

                                         /s/ Collins J. Seitz, Jr.
                                                Justice




1
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S.
429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
2
  Penson v. Ohio, 488 U.S. at 81.
3
  Id. at 80.
4
   Del. Supr. Ct. R. 26(c).
                                            3